DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in figs. 1-3, the rectangular box “1” should be labeled with descriptive text. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains terms that are implied, (i.e., the term “is disclosed” in line 2 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2 and 10 are objected to because of the following informalities:  

In claim 10, line 3, the term “to be created increasing vascularization” is suggested to be changed to --to be created, which would increase vascularization-- in order to clarify the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-10, 17, 18, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the limitation “the shock wave or pressure pulse generator” (line 1) lacks proper antecedent basis. 
Regarding claim 8, the limitation “the area near a source” (line 2) lacks proper antecedent basis. 

Regarding claim 17, the limitation “treatments can be repeated” (line 2) is unclear as to how to determine the metes and bounds of the term “can” since the term “can” can be defined as providing possibility, therefore, it is unclear if the treatments can or cannot be repeated. 
Regarding claim 18, the limitation “indication/disorder” (line 2) is unclear as to how interpret the metes and bounds of the “/”, specifically, does the limitation means --indication or disorder-- or --indication and disorder--. 
Regarding claim 21, the limitation “certain cancers…certain myeloproliferative” (lines 3 and 4) is unclear as to how to determine the metes and bounds of the term “certain”, specifically, what cancer is being included and excluded from the term “certain cancers”. 
Regarding claim 21, the limitation “Eosinophilic pneumonia (lungs), Eosinophilic cardiomyopathy (heart), Eosinophilic esophagitis (esophagus), Eosinophilic gastritis (stomach), Eosinophilic enteritis (small intestine)” (lines 4-6) is unclear if the applicant intend on claiming the limitation within the parentheses or not. 
Regarding claim 23, the limitation “indications/disorders” (line 2) is unclear as to how interpret the metes and bounds of the “/”, specifically, does the limitation means --indications or disorders-- or --indications and disorders--. 

Regarding claim 23, the limitation “certain cancers…certain myeloproliferative” (lines 11-13) is unclear as to how to determine the metes and bounds of the term “certain”, specifically, what cancer is being included and excluded from the term “certain cancers”. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations “wherein the positive biologic response reduces or eliminates systemic or local inflammation” (claim 5, lines 1-2), “the positive biologic response initiates, activates or recruits stem cells” (claim 6, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultheiss (2006/0100550).
	Regarding claim 1, Schultheiss discloses a treatment for a medical condition of a patient comprises the step of: treating the patient with acoustic shock waves or pressure pulses (see paragraph 0077 and 0186, Schultheiss discloses utilizing shockwaves to treat different diseases such as Lupus, see full disclosure for many different medical condition other than Lupus). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100550) in view of Samuel (“An Investigation into the Efficacy of Reflexology on Acute Pain in Healthy Human Subjects”). 
	Regarding claim 2, Schultheiss discloses that the acoustic shock waves or pressure pulses are direct to one or more skin, organ or muscle (paragraph 0028) to cause a positive biological response to treat the medical condition exhibiting at least one autoimmune disorder or systemic condition (see paragraphs 0077 and 0186, Lupus is an autoimmune disorder), Schultheiss discloses in paragraph 0028 that the acoustic shock wave generator focus on treatment zones including tissue of the patient, the tissue can be organ, or skin or muscle, or a heart, but fails to specifically disclose that the target site or treatment zones are one or more reflexology zones. 
	However, Samuel teaches that skin can be found on reflexology zones (see pages 15, Samuel discloses that FitzGerald is said to have demonstrated that application of pressure to an area of skin within one of the ten zones, see fig. 1.6, further discloses in pages 94-96 that the reflex points comprise skin and muscle, 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of Schultheiss to focus on the reflexology zones having skin as taught by Samuel for the purpose of providing a well-known location on the foot that have skin and muscle that can be utilized to treat Lupus, Rheumatism and other medical condition as disclosed by Schultheiss. 
	Furthermore, if there is any doubt that it would be obvious to modify Schultheiss with Samuel, since Schultheiss discloses that the treatment zones can be skin or muscle, the feature of choosing to treat reflexology zones having skin and muscle versus other areas of the patient that comprise skin and muscle would be considered as an obvious treatment design choice, since it would be obvious to one ordinary skill in the art to find any areas on the body that has skin and muscle to provide the shockwave to, that is including the reflexology zones, and it appears that there is no criticality in having the shockwaves focused on skins at the reflexology zones versus skins at other areas of the body. 
	Regarding claim 3, the modified Schultheiss discloses that the acoustic shock waves or pressure pulses are directed to a surface of a foot (see modification with Samuel), but fails to specifically disclose an entire surface. However, the feature of choosing to cover an entire surface is considered as an obvious treatment design choice since it is based on the physician determination of the area that needs to be treated and the severity of the medical condition. 

	Regarding claim 5, the modified Schultheiss discloses applying shockwave to treat Lupus, Lupus is well known to be an inflammation of the skin, therefore, there would be reduction or elimination of the systemic or local inflammation (see paragraphs 0077 and 0186, and claims 44 and 80 of Schultheiss). Furthermore, the modified Schultheiss discloses all of the claimed limitations including applying shock wave to a reflexology zone and further discloses the same energy as disclosed by the applicant (see paragraph 0106 of Schultheiss and paragraph 0076 of the instant application, see amplitude and energy density range), therefore, the treatment method of the modified Schultheiss would be able to provide the positive biological response including reducing or eliminating systemic or local inflammation. 
	Regarding claim 6, the modified Schultheiss discloses that the positive biological response initiates, activates or recruits stem cells (see paragraph 0037 of Schultheiss, the shock waves stimulate the stem cells enhancing replications). Furthermore, the modified Schultheiss discloses all of the claimed limitations including applying shock wave to a reflexology zone and further discloses the same energy as disclosed by the applicant (see paragraph 0106 of Schultheiss and paragraph 0076 of the instant application, see amplitude and energy density range), therefore, the treatment method of the modified Schultheiss would be able to provide the positive biological response including initiating, activating or recruiting stem cells. 

	Regarding claim 8, the modified Schultheiss discloses all of the claimed limitations including applying shock wave to a reflexology zone and further discloses the same energy as disclosed by the applicant (see paragraph 0106 of Schultheiss and paragraph 0076 of the instant application, see amplitude and energy density range), therefore, the treatment method and the shock waves of the modified Schultheiss would be able to cause a stimulation or modulation of adrenergic receptors α and β and one or more of a release of nitric oxide, secretion of digestive enzymes, inflammation reduction, hormonal regulation and peptide recruitment and activation. Furthermore, the modified Schultheiss discloses in paragraph 0029 of Schultheiss that the shock waves stimulates cells to produce or release NO, which is nitric oxide.   

	Regarding claim 10, the modified Schultheiss discloses all of the claimed limitations including applying shock wave to a reflexology zone and further discloses the same energy as disclosed by the applicant (see paragraph 0106 of Schultheiss and paragraph 0076 of the instant application, see amplitude and energy density range), therefore, the treatment method and the shock waves of the modified Schultheiss would be able to cause new blood vessels to be created increasing vascularization. Furthermore, Schultheiss discloses in paragraph 0126 that the shock waves would provide growth of new blood vessels. 
	Regarding claim 11, the modified Schultheiss discloses that the method is repeated one or more times to treat the medical condition (see paragraph 0115 of Schultheiss, Schultheiss discloses that the treatment may be provided more than one time). 
	Regarding claim 12, the modified Schultheiss discloses that the emitted acoustic shock waves or pressure pulses are low energy soft waves (see paragraphs 0002 and 0106 of Schultheiss, Schultheiss discloses that the shock waves is low energy, since it 
	Regarding claim 13, the modified Schultheiss discloses that the low energy soft waves have and energy density in the range of 0.01 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1.0 mJ                        
                            /
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0106 of Schultheiss, Schultheiss discloses an energy range of 0.00001 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ).
	Regarding claim 14, the modified Schultheiss discloses that the low energy soft waves have an energy density in the range of 0.04 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.5 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0106 of Schultheiss, Schultheiss discloses an energy range of 0.00001 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ).
	Regarding claim 15, the modified Schultheiss discloses that each subjected reflexology zone receives 100 and 100,000 acoustic shock waves per therapy session (see paragraph 0112 of Schultheiss, Schultheiss discloses provide 2000 to 6000 per treatment, therefore, after modification, the reflexology zone would be subjected to the amount of shock waves). 
	Regarding claim 16, the modified Schultheiss discloses that the acoustic shock waves are spherical, radial, convergent, divergent, planar, near planar, focused or unfocused from a source with or without a lens that is one of electrohydraulic, electromagnetic, piezoelectric, ballistic or water jets configured to produce an acoustic shock wave and wherein the acoustic shock waves are administered noninvasively (see paragraph 0028 of Schultheiss, Schultheiss discloses convergent, furthermore, Schultheiss discloses in paragraph 0048 that the focusing element may be an acoustic lens, and further discloses in paragraph 0052 that the shock wave is an electromagnetic 
	Regarding claim 17, the modified Schultheiss discloses that the number of repeated treatments occur on a schedule over a period of time (see paragraph 0115 of Schultheiss, Schultheiss discloses that the treatment may be provided more than one time), but fails to disclose that the period of time is one or more weeks, and treatments can be repeated over time as a pain prevention protocol over longer duration of time between repeated treatments. 
	However, the feature of choosing how many weeks to reapply a treatment is considered as an obvious treatment design choice, since it is based on what the physician determine as an appropriate time to repeat treatment, which would be based on the patient and the severity of the medical condition. Furthermore, there appears to be no criticality in having the treatment be repeated at a time period that is one or more weeks. 
	Furthermore, the modified Schultheiss discloses that there are a plurality of treatment sessions, any session that is between a pair of treatment session can be considered as a treatment that is repeated over time as a pain prevention protocol over longer durations of time between repeated treatments, since Schultheiss discloses in paragraph 0074 that gout often presents as pain and swelling or in paragraph 0085 that rheumatic/rheumatism is characterized by pain and that the treatment is being used to treat gout and rheumatic/rheumatism, which would prevent future pain from taking place (see paragraph 0186 and claims 42-43). 

	Regarding claim 19, the modified Schultheiss discloses that the medical condition is systemic inflammation (see paragraphs 0077, 0186 and claim 44 of Schultheiss, Lupus is a systemic disease that results from an autoimmune mechanism). 
	Regarding claim 21, the modified Schultheiss discloses that the medical condition is certain cancer (see paragraphs 0046, 0066, 0067, 0138, and 0186 of Schultheiss).
Regarding claim 22, the modified Schultheiss discloses that the emitted acoustic shock waves or pressure pulses have an energy density in the range of 0.01 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 50 mJ                        
                            /
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0106 of Schultheiss, Schultheiss discloses an energy range of 0.00001 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ).
Regarding claim 23, the modified Schultheiss discloses that the medical condition is auto immune indication/disorders (see paragraphs 0077, 0186 and claim 44 of Schultheiss, Lupus is a systemic disease that results from an autoimmune mechanism).
	Regarding claim 24, Schultheiss discloses that the acoustic shock waves or pressure pulses are direct to one or more skin and a tumor to (paragraphs 0039-0042) to cause a positive biological response to treat the medical condition (see paragraphs 0039-0042 and full disclosure, Schultheiss discloses a method of reducing or eliminating a mass within a substance using acoustic shock waves, and that the mass 
	However, Samuel teaches that skin can be found on reflexology zones (see pages 15, Samuel discloses that FitzGerald is said to have demonstrated that application of pressure to an area of skin within one of the ten zones, see fig. 1.6, further discloses in pages 94-96 that the reflex points comprise skin and muscle, furthermore, Samuel discloses in page 83 that the reflexology zone include pancreas zone on the foot). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of Schultheiss to focus on the reflexology zones having skin as taught by Samuel for the purpose of providing a well-known location on the foot that have skin and muscle that can be utilized to treat Lupus, Rheumatism and other diseases as disclosed by Schultheiss. 
After the modification, when the shockwave is being applied to the reflexology zones, the skin that is part of the zones would be an area near a source of the medical condition that are treated to effect a positive biological change, since the skin is relatively near the source of Lupus. It is noted that the specification never specifically 
	Furthermore, if there is any doubt that it would be obvious to modify Schultheiss with Samuel, since Schultheiss discloses that the treatment zones can be skin or muscle, the feature of choosing to treat reflexology zones having skin and muscle versus other areas of the patient that comprise skin and muscle would be considered as an obvious treatment design choice, since it would be obvious to one ordinary skill in the art to find any areas on the body that has skin and muscle to provide the shockwave to, that is including the reflexology zones, and it appears that there is no criticality in having the shockwaves focused on skins at the reflexology zones versus skins at other areas of the body. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100550) in view of Samuel (“An Investigation into the Efficacy of Reflexology on Acute Pain in Healthy Human Subjects”) as applied to claim 2 above, and further in view of Lue (2017/0258676). 
	Regarding claim 20, the modified Schultheiss discloses providing shockwave can improve blood vessels growth (paragraph 0126 of Schultheiss), but fails to specifically discloses that the medical condition being treated include erectile dysfunction. 
	However, Lue discloses that shock wave therapy can be used to treat medical condition that include erectile dysfunction by promoting angiogenesis (paragraph 0003).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-10 of Co-pending US Patent Application No. 17/502,778. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 6-10 (i.e., the instant claim 1 does not include the step of subjecting surrounding muscle tissue peripherally to the pressure pulse or acoustic shock waves by stimulating the muscle tissue wherein the muscle tissue is positioned within a path of the emitted pressure pulse or acoustic shock waves and away from a geometric focal volume or point of the emitted pressure pulse or acoustic shock waves as in the co-pending claims 6-10). In the instant claim 1, the method is included in the co-pending claims 6-10. Any infringement over the co-pending claim 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-18 of Co-pending US Patent Application No. 17/502,778. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 11-18 (i.e., the instant claim 1 does not include the step of subjecting surrounding muscle tissue peripherally to the pressure pulse or acoustic shock waves by stimulating the muscle tissue wherein the muscle tissue is positioned within a path of the emitted pressure pulse or acoustic shock waves and away from a geometric focal volume or point of the emitted pressure pulse or acoustic shock waves as in the co-pending claims 11-18). In the instant claim 1, the method is included in the co-pending claims 11-18. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 11-18. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of Co-pending US Patent Application No. 17/502,778. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1-13 (i.e., the instant claim 1 does not include the step of having the emitted acoustic shock waves being focused or unfocused acoustic shock waves as in the co-pending claims 1-13). In the instant claim 1, the method is included in the co-pending claims 1-13. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 1-13. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Co-pending US Patent Application No. 16/830,924. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1-19 (i.e., the instant claim 1 does not include the step of administering a plurality of acoustic waves in a pressure pulse or shock wave pattern from an exit window or membrane of the fixed acoustic wave source or a 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-45 of Co-pending US Patent Application No. 17/097,166. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1-45 (i.e., the instant claim 1 does not include the step of directing one or more sound wave treatments into the patient targeting the inflammation, infection, mold, virus, bacterial or fungi as in the co-pending claims 1-45). In the instant claim 1, the method is included in the co-pending claims 1-45. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 1-45. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of Co-pending US Patent Application No. 16/935,361. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1-6 (i.e., the instant claim 1 does not include the step of administering a plurality of acoustic shock wave or acoustic waves in a pulse or wave pattern within the targeted tissue of less than 10 mJ/mm^2 per shock wave as in the co-pending claims 1-6). In the instant claim 1, the method is included in the co-pending claims 1-6. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 1-6. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of Co-pending US Patent Application No. 16/879,979. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1-14 (i.e., the instant claim 1 does not include the limitation of destroying bacteria or molds or fungi or virus as in the co-pending 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-26 of Co-pending US Patent Application No. 16/879,979. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 15-26 (i.e., the instant claim 1 does not include the limitation of locating a region or location of the infection as in the co-pending claims 15-26). In the instant claim 1, the method is included in the co-pending claims 15-26. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 15-26. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27-40 of Co-pending US Patent Application No. 16/879,979. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 and 20-22 of Co-pending US Patent Application No. 15/984,505. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1-18 and 20-22 (i.e., the instant claim 1 does not include the limitation of subjecting the gland to acoustic shock waves as in the co-pending claims 1-18 and 20-22). In the instant claim 1, the method is included in the co-pending claims 1-18 and 20-22. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 1-18 and 20-22. 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 24 of Co-pending US Patent Application No. 15/984,505. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claim 24 (i.e., the instant claim 1 does not include the limitation of subjecting the gland to acoustic shock waves as in the co-pending claim 24). In the instant claim 1, the method is included in the co-pending claim 24. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claim 24. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 25 of Co-pending US Patent Application No. 15/984,505. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claim 25 (i.e., the instant claim 1 does not include the limitation of subjecting the gland to acoustic shock waves as in the co-pending claim 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of Co-pending US Patent Application No. 16/353,278. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1-12 (i.e., the instant claim 1 does not include the limitation of patient being an opioid or other addictive pain drug addicted patients as in the co-pending claims 1-12). In the instant claim 1, the method is included in the co-pending claims 1-12. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 1-12. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-16 of Co-pending US Patent Application No. 16/353,278. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-33 of Co-pending US Patent Application No. 16/353,278. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 17-33 (i.e., the instant claim 1 does not include the limitation of administering acoustic shock waves or pressure pulses…to an area near a source of the pain as in the co-pending claims 17-33). In the instant claim 1, the method is included in the co-pending claims 17-33. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 17-33. 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 34-50 of Co-pending US Patent Application No. 16/353,278. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 34-50 (i.e., the instant claim 1 does not include the limitation of administering acoustic shock waves or pressure pulses to one or more reflexology zones as in the co-pending claims 34-50). In the instant claim 1, the method is included in the co-pending claims 34-50. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 34-50. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-20 of Co-pending US Patent Application No. 16/009,807. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1 and 4-20 (i.e., the instant claim 1 does not 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-23 of Co-pending US Patent Application No. 16/009,807. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 21-23 (i.e., the instant claim 1 does not include the limitation of administering acoustic shock waves to a target site which is a reflexology zones as in the co-pending claims 21-23). In the instant claim 1, the method is included in the co-pending claims 21-23. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 21-23. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6 of Co-pending US Patent Application No. 15/239,323. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1-3 and 6 (i.e., the instant claim 1 does not include the limitation of shock waves are waves having amplitudes above 0.1 Mpa as in the co-pending claims 1-3 and 6). In the instant claim 1, the method is included in the co-pending claims 1-3 and 6. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 1-3 and 6. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9 of Co-pending US Patent Application No. 15/131,303. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 1-7 and 9 (i.e., the instant claim 1 does not include the limitation of measuring the human patient’s blood sugar level prior to treating as in the co-pending claims 1-7 and 9). In the instant claim 1, the method is included in 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-53 of US Patent No. 7,470,240. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-53 (i.e., the instant claim 1 does not include the limitation amplitudes above 0.1 MPa as in the patented claims 1-53). In the instant claim 1, the method is included in the patented claims 1-53. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 1-53. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of US Patent No. 8,529,451. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claim 17 (i.e., the instant claim 1 does not include the limitation of coating a fluid filled spaced with an oil or acoustic gel layer as in the patented claim 17). In the instant claim 1, the method is included in the patented claim . 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-12 of US Patent No. 8,057,411. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 8-12 (i.e., the instant claim 1 does not include the limitation of an amplitude being above 0.1 MPa as in the patented claims 8-12). In the instant claim 1, the method is included in the patented claims 8-12. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 8-12. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent No. 7,594,930. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-4 (i.e., the instant claim 1 does not include the limitation of anchoring or otherwise fastening the ligament as in the patented claims 1-4). In the instant claim 1, the method is included in the patented claims 1-4. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 1-4. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 7,497,834. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-20 (i.e., the instant claim 1 does not include the limitation of an amplitude above 0.1 MPa as in the patented claims 1-20). In the instant claim 1, the method is included in the patented claims 1-20. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 1-20. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No. 7,537,572. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-14 (i.e., the instant claim 1 does not include the limitation of an amplitude above 0.1 MPa as in the patented claims 1-14). In the instant claim 1, the method is included in the patented claims 1-14. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 1-14. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Patent No. 7,988,648. 
the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-23 (i.e., the instant claim 1 does not include the limitation of an amplitude above 0.1 MPa as in the patented claims 1-23). In the instant claim 1, the method is included in the patented claims 1-23. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 1-23. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-20 of US Patent No. 8,162,859. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 13-20 (i.e., the instant claim 1 does not include the limitation of an amplitude above 0.1 MPa as in the patented claims 13-20). In the instant claim 1, the method is included in the patented claims 13-20. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 13-20. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 7,601,127. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a . 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 7,497,836. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-10 (i.e., the instant claim 1 does not include the limitation of an amplitude above 0.1 MPa as in the patented claims 1-10). In the instant claim 1, the method is included in the patented claims 1-10. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 1-10. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No. 7,507,213. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-16 (i.e., the instant claim 1 does not include the limitation of an amplitude above 0.1 MPa as in the patented claims 1-16). In the instant claim 1, the method is included in the patented claims 1-16. Any infringement . 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Patent No. 7,497,835. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-23 (i.e., the instant claim 1 does not include the limitation of an amplitude above 0.1 MPa as in the patented claims 1-23). In the instant claim 1, the method is included in the patented claims 1-23. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 1-23. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent No. 6,390,995. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-6 (i.e., the instant claim 1 does not include the limitation of applying sufficient number of acoustic shock waves to the located site to induce micro-injury as in the patented claims 1-6). In the instant claim 1, the method is included in the patented claims 1-6. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 1-6. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent No. 6,368,292. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the patented claims 1-8 (i.e., the instant claim 1 does not include the limitation of applying a sufficient number of acoustic shock waves on the located site as in the patented claims 1-8). In the instant claim 1, the method is included in the patented claims 1-8. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the patented claims 1-8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uebelacker (2008/0146971) is cited to show a pressure pulse/shock wave 
Cioanta (2011/0034832) is cited to show a shock wave device being used to treat a medical condition. 
Meirer (2008/0033323) is cited to show a low energy extracorporal shock wave applicator having low energy being used to treat soft tissue disorder. 
Park (KR 20170098788)(KR 20160063695) is cited to show a shockwave method for lowering blood glucose level. 

Schultheiss (2007/0239072) is cited to show a shock wave system for treating different medical conditions. 
Schultheiss (2006/0089673) is cited to show shock wave treatment method. 
Schultheiss (2007/0239082) is cited to show a shock wave treatment device and method. 
Warlick (2007/0142753) is cited to show a pancreas regeneration treatment for diabetics using extracorporeal acoustic shock waves. 
Schultheiss (2007/0016112) is cited to show a shock wave treatment device and method. 
Schultheiss (2006/0036195) is cited to show a pressure pulse/shock wave therapy method for treating medical conditions. 
Spector (2013/0197404) is cited to show a method for improving kidney function with extracorporeal shock waves. 
Spector (2012/0239055) is cited to show a shock wave treatment for a medical condition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785